Case 2:20-cv-10540-JVS-JEM Document 59 Filed 01/22/21 Page 1 of 3 Page ID #:652



  1   PARAG L. AMIN (Bar No. 281133)
      LAW OFFICE OF PARAG L. AMIN, P.C.
  2   5901 W. Century Blvd., Suite 1500
      Los Angeles, CA 90045
  3   Tel: (213) 293-7881
      Fax: (213) 986-3563
  4   Email: parag@lawpla.com
  5   Attorneys for Defendants
      THE PERFECT PART INC.
  6   ADAM ZINKER
      CORY ZINKER
  7
  8
                           UNITED STATES DISTRICT COURT
  9
           CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
 10
 11   3M COMPANY,                                    Case No. 2:20-cv-10540-JVS-JEM

 12          Plaintiff,                              DEFENDANTS’ CERTIFICATE
             vs.                                     OF INTERESTED PARTIES
 13
 14   THE PERFECT PART INC.                          [FED. R. CIV. P 7.1.;
                                                     LOCAL RULE 7.1-1]
 15   ADAM ZINKER,

 16   CORY ZINKER.

 17          Defendants.

 18
 19         TO THE COURT AND ALL PARTIES OF RECORD:
 20         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Local Rule
 21   7-1.1, the undersigned, who is counsel of record for Defendants THE PERFECT
 22   PART INC., ADAM ZINKER, and CORY ZINKER, hereby lists and certifies that
 23   the following parties may have a pecuniary interest in the outcome of the case. The
 24   representations are made to enable the Court to evaluate possible disqualification
 25   or recusal.
 26         1.      Plaintiff 3M COMPANY
 27         2.      Defendant ADAM ZINKER
 28
                                                 2
                                                            CERTIFICATE OF INTERESTED PARTIES
                                                                    2:20-cv-10540-JVS-JEM
Case 2:20-cv-10540-JVS-JEM Document 59 Filed 01/22/21 Page 2 of 3 Page ID #:653



  1         3.   Defendant CORY ZINKER
  2         4.   Defendant THE PERFECT PART, INC.
  3
  4   DATED: January 22, 2021             LAW OFFICE OF PARAG L. AMIN, P.C.
  5
  6
                                    By:
  7                                       Parag L. Amin,
  8                                       Attorney for Defendants

  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              3
                                                       CERTIFICATE OF INTERESTED PARTIES
                                                               2:20-cv-10540-JVS-JEM
Case 2:20-cv-10540-JVS-JEM Document 59 Filed 01/22/21 Page 3 of 3 Page ID #:654



  1                                PROOF OF SERVICE
  2         I hereby certify that on January 21, 2021, I electronically filed the foregoing
  3   with the Clerk of the Court for the United States Court for the Central District by
  4   using the CM/ECF system. I certify that all participants in the case are registered
  5   CM/ECF users and that service should be accomplished by the CM/ECF system.
  6
  7            /s/
               Parag L. Amin
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 4
                                                           CERTIFICATE OF INTERESTED PARTIES
                                                                   2:20-cv-10540-JVS-JEM
